      Case 1:17-cr-00548-PAC Document 111 Filed 07/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 X

UNITED STATES OF AMERICA                                   17 Cr. 548 (PAC)

     -v-

JOSHUA ADAM SCHULTE

            Defendant.

                                                  X

   DECLARATION OF SABRINA P. SHROFF IN SUPPORT OF DEFENDANT'S
    MOTION TO SUPPRESS EVIDENCE OBTAINED IN VIOLATION OF THE
                      FOURTH AMENDMENT

    Sabrina P. Shroff declares under penalty of perjury:

    1. I am an attorney with Federal Defenders of New York, Inc., counsel for Defendant

       Joshua Adam Schulte.Imake this declaration for the limited purpose of placing

       before the Court certain documents relating to Mr. Schulte's request for an

       evidentiary hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978).

    2. Exhibit "A" is a true and correct copy of the March 13, 2017 search warrant and the

       search warrant application.

    3. Exhibit "B" is a true and correct copy of the March 14, 2017 search warrant and the

       search warrant application.

    4. Exhibit "C" is a true and correct copy of the remaining search warrants (through

       May 17, 2017), issued in this case.

    5. Exhibit "D" is an excerpt of Joshua Schulte's Google search history from 2006 to

       March 2017 (JAS 000024).

    6. Exhibit "E" is an excerpt of Joshua Schulte's 2011 IRC Chats (JAS_000028).
        Case 1:17-cr-00548-PAC Document 111 Filed 07/03/19 Page 2 of 2



    7. Exhibit "F" is is a true and correct copy of the Brady Letter dated September 28,

         2018.

     8. Exhibit "G" is a true and correct copy of the non-classified Bill of Particulars dated

        April 29, 2019.1

    9. Exhibit "H" is a true and correct copy of the Report of CP Image, including

        information pertaining to the file path.

    10. Exhibit "I" is a true and correct copy of certain FBI 302's.2

    11. Exhibit "J" is a true and correct copy of the Diagram of CIA network.3

    12. Exhibit "K" is a classified addendum drafted by defense counsel.4

    WHEREFORE,Irespectfully request that the Court convene an evidentiary hearing

pursuant to Franks v. Delaware, grant suppression, and direct such other relief as may be just

and appropriate.

    Ideclare under penalty of perjury that the foregoing is true and correct.

Dated: July 3, 2019




                                                      Sabri   P. Shroff




      See Classified Declaration of Sabrina Shroff.
    2 See Classified Declaration of Sabrina Shroff.
    3 See Classified Declaration of Sabrina Shroff.
    4 See Classified Declaration of Sabrina Shroff.
